Exhibit 10.52

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT AND

FIRST AMENDMENT TO PLEDGE AND SECURITY AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT, dated as of April 30, 2015 (this “Amendment”), is entered
into by and among EQUINIX, INC., a Delaware corporation (“Equinix” or the
“Borrower”), the Guarantors, the Lenders, and BANK OF AMERICA, N.A., as
Administrative Agent. Capitalized terms not otherwise defined herein which are
defined in the Credit Agreement referred to below shall have the same respective
meanings herein as therein.

WHEREAS, the Borrower, the Guarantors, the Lenders, the Administrative Agent,
and certain other parties thereto, are parties to that certain Credit Agreement,
dated as of December 17, 2014 (as amended or otherwise modified and in effect
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
agreed to make Loans and participate in Letters of Credit issued by the L/C
Issuer, all upon the terms and subject to the conditions set forth therein;

WHEREAS, the Borrower, the Lenders, and the Administrative Agent wish to amend
certain provisions of the Credit Agreement, as specifically set forth in this
Amendment and on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

§ 1. Amendments to the Credit Agreement. Subject to Section 3 below, and in
reliance on the representations and warranties of the Loan Parties set forth
herein, pursuant to Section 10.01 of the Credit Agreement:

(a) Section 1.01 of the Credit Agreement is hereby amended to add the following
defined terms in the appropriate alphabetical order:

“CHF Term Borrowing” means a borrowing consisting of simultaneous CHF Term Loans
of the same Type, in Swiss Francs, and having the same Interest Period made by
each of the Term Lenders on the First Amendment Effective Date pursuant to
Section 2.01(a)(ii). As of the First Amendment Effective Date, the aggregate
principal amount of the CHF Term Borrowing is CHF 47,780,000.

“CHF Term Commitment” means, as to each Term Lender, its obligation to make a
CHF Term Loan to the Borrower pursuant to Section 2.01(a)(ii) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Lender’s name on Schedule 2.01 under the caption “CHF Term
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. As of the
First



--------------------------------------------------------------------------------

Amendment Effective Date, the aggregate amount of the CHF Term Commitments is
the Alternative Currency Equivalent of $50,000,000 as determined by the
Administrative Agent four (4) Business Days prior to the First Amendment
Effective Date based on the 10:00 a.m. (New York time) offer rate supplied by
WM/Reuters on such day.

“CHF Term Loan” has the meaning specified in Section 2.01(a)(ii).

“CHF Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing the CHF Term Loan made by such Term Lender, substantially in
the form of Exhibit C-1.

“Euro Term Borrowing” means a borrowing consisting of simultaneous Euro Term
Loans of the same Type, in Euro, and having the same Interest Period made by
each of the Term Lenders on the First Amendment Effective Date pursuant to
Section 2.01(a)(iii). As of the First Amendment Effective Date, the aggregate
principal amount of the Euro Term Borrowing is EUR 184,945,441.09.

“Euro Term Commitment” means, as to each Term Lender, its obligation to make a
Euro Term Loan to the Borrower pursuant to Section 2.01(a)(iii) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Lender’s name on Schedule 2.01 under the caption “Euro Term
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. As of the
First Amendment Effective Date, the aggregate amount of the Euro Term
Commitments is the Alternative Currency Equivalent of $200,000,000 as determined
by the Administrative Agent four (4) Business Days prior to the First Amendment
Effective Date based on the 10:00 a.m. (New York time) bid rate supplied by
WM/Reuters on such day.

“Euro Term Loan” has the meaning specified in Section 2.01(a)(iii).

“Euro Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing the Euro Term Loan made by such Term Lender, substantially in
the form of Exhibit C-2.

“First Amendment” means the First Amendment to Credit Agreement, dated as of
April 30, 2015 among the Borrower, the Guarantors, the Lenders and the
Administrative Agent.

“First Amendment Effective Date” has the meaning specified in the First
Amendment.

“Initial Term Loan” has the meaning specified in Section 2.01(a)(i).

“Sterling Term Borrowing” means a borrowing consisting of simultaneous Sterling
Term Loans of the same Type, in Sterling, and having the same Interest Period
made by each of the Term Lenders on the First Amendment Effective Date pursuant
to

 

2



--------------------------------------------------------------------------------

Section 2.01(a)(iv). As of the First Amendment Effective Date, the aggregate
principal amount of the Sterling Term Borrowing is £ 92,586,469.15.

“Sterling Term Commitment” means, as to each Term Lender, its obligation to make
a Sterling Term Loan to the Borrower pursuant to Section 2.01(a)(iv) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Term Lender’s name on Schedule 2.01 under the caption
“Sterling Term Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. As of the First Amendment Effective Date, the aggregate amount
of the Sterling Term Commitments is the Alternative Currency Equivalent of
$140,000,000 as determined by the Administrative Agent four (4) Business Days
prior to the First Amendment Effective Date based on the 10:00 a.m. (New York
time) bid rate supplied by WM/Reuters on such day.

“Sterling Term Loan” has the meaning specified in Section 2.01(a)(iv).

“Sterling Term Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing the Sterling Term Loan made by such Term Lender,
substantially in the form of Exhibit C-3.

“Yen Term Borrowing” means a borrowing consisting of simultaneous Yen Term Loans
of the same Type, in Yen, and having the same Interest Period made by each of
the Term Lenders on the First Amendment Effective Date pursuant to
Section 2.01(a)(v). As of the First Amendment Effective Date, the aggregate
principal amount of the Yen Term Borrowing is ¥ 11,924,000,000.

“Yen Term Commitment” means, as to each Term Lender, its obligation to make a
Yen Term Loan to the Borrower pursuant to Section 2.01(a)(v) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Lender’s name on Schedule 2.01 under the caption “Yen Term
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. As of the
First Amendment Effective Date, the aggregate amount of the Yen Term Commitments
is the Alternative Currency Equivalent of $100,000,000 as determined by the
Administrative Agent four (4) Business Days prior to the First Amendment
Effective Date based on the 10:00 a.m. (New York time) offer rate supplied by
WM/Reuters on such day.

“Yen Term Loan” has the meaning specified in Section 2.01(a)(v).

“Yen Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing the Yen Term Loan made by such Term Lender, substantially in
the form of Exhibit C-4.

 

3



--------------------------------------------------------------------------------

(b) The following defined terms, appearing in Section 1.01 of the Credit
Agreement, are hereby amended and restated in their entirety to read as follows:

“Borrower Collateral Limit” means an amount equal to $750,000,000.

“Senior Notes Indentures” means, collectively, the Indentures (together with any
Supplemental Indentures thereto) entered into by Equinix in connection with the
4.875% Senior Notes Due 2020, the 5.375% Senior Notes Due 2022, the 5.375%
Senior Notes Due 2023, and the 5.750% Senior Notes Due 2025.

“Term Borrowing” means a CHF Term Borrowing, a Euro Term Borrowing, a Sterling
Term Borrowing or a Yen Term Borrowing, as applicable.

“Term Commitments” means, collectively, the Euro Term Commitments, the Sterling
Term Commitments, the Yen Term Commitments and the CHF Term Commitments.

“Term Facility” means, at any time, (a) on or prior to the First Amendment
Effective Date, the aggregate amount of the Term Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term Loans of all
Term Lenders outstanding at such time.

“Term Lender” means (a) at any time on or prior to the First Amendment Effective
Date, any Lender that has a Term Commitment and/or holds Initial Term Loans at
such time and (b) at any time after the First Amendment Effective Date, any
Lender that holds Term Loans at such time.

“Term Loan” means a CHF Term Loan, a Euro Term Loan, a Sterling Term Loan or a
Yen Term Loan, as applicable.

“Term Note” means a CHF Term Note, a Euro Term Note, a Sterling Term Note or a
Yen Term Note, as applicable.

(c) Section 1.05 of the Credit Agreement is hereby amended by amending and
restating clause (b) contained therein to read in its entirety as follows:

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a Commitment or
a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

(d) Section 2.01 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:

 

4



--------------------------------------------------------------------------------

(a) The Term Loans.

(i) Subject to the terms and conditions set forth herein, the Term Lenders made
loans to the Borrower, in Dollars, on the Closing Date, in an aggregate amount
equal to $500,000,000 (the “Initial Term Loan”). On the First Amendment
Effective Date, the Initial Term Loan shall be repaid in full in accordance with
the terms of the First Amendment. Upon the satisfaction of the conditions to
effectiveness set forth in Section 3 of the First Amendment, the Term
Commitments described in clauses (ii) through (v) below shall become effective.

(ii) Subject to the terms and conditions set forth herein and in Section 3 of
the First Amendment, each Term Lender with a CHF Term Commitment severally
agrees to make a single loan to the Borrower, in Swiss Francs, on the First
Amendment Effective Date, in an aggregate amount not to exceed such Term
Lender’s Applicable Percentage of the aggregate amount of the Alternative
Currency Equivalent of the CHF Term Commitments at such time (a “CHF Term
Loan”). The CHF Term Borrowing shall consist of CHF Term Loans made
simultaneously by the Term Lenders in accordance with their respective
Applicable Percentages of the Alternative Currency Equivalent of the aggregate
amount of the CHF Term Commitments at such time. Amounts borrowed under this
Section 2.01(a)(ii) and repaid or prepaid may not be reborrowed. All CHF Term
Loans shall be Eurocurrency Rate Loans, as further provided herein.

(iii) Subject to the terms and conditions set forth herein and in Section 3 of
the First Amendment, each Term Lender with a Euro Term Commitment severally
agrees to make a single loan to the Borrower, in Euro, on the First Amendment
Effective Date, in an aggregate amount not to exceed such Term Lender’s
Applicable Percentage of the aggregate amount of the Alternative Currency
Equivalent of the Euro Term Commitments at such time (a “Euro Term Loan”). The
Euro Term Borrowing shall consist of Euro Term Loans made simultaneously by the
Term Lenders in accordance with their respective Applicable Percentages of the
Alternative Currency Equivalent of the aggregate amount of the Euro Term
Commitments at such time. Amounts borrowed under this Section 2.01(a)(iii) and
repaid or prepaid may not be reborrowed. All Euro Term Loans shall be
Eurocurrency Rate Loans, as further provided herein.

(iv) Subject to the terms and conditions set forth herein and in Section 3 of
the First Amendment, each Term Lender with a Sterling Term Commitment severally
agrees to make a single loan to the Borrower, in Sterling, on the First
Amendment Effective Date, in an aggregate amount not to exceed such Term
Lender’s Applicable Percentage of the aggregate amount of the Alternative
Currency Equivalent of the Sterling Term Commitments at such time (a “Sterling
Term Loan”). The Sterling Term Borrowing shall consist of Sterling Term Loans
made simultaneously by the Term Lenders in accordance with their respective
Applicable Percentages of the aggregate amount of the Alternative Currency

 

5



--------------------------------------------------------------------------------

Equivalent of the Sterling Term Commitments at such time. Amounts borrowed under
this Section 2.01(a)(iv) and repaid or prepaid may not be reborrowed. All
Sterling Term Loans shall be Eurocurrency Rate Loans, as further provided
herein.

(v) Subject to the terms and conditions set forth herein and in Section 3 of the
First Amendment, each Term Lender with a Yen Term Commitment severally agrees to
make a single loan to the Borrower, in Yen, on the First Amendment Effective
Date, in an aggregate amount not to exceed such Term Lender’s Applicable
Percentage of the aggregate amount of the Alternative Currency Equivalent of the
Yen Term Commitments at such time (a “Yen Term Loan”). The Yen Term Borrowing
shall consist of Yen Term Loans made simultaneously by the Term Lenders in
accordance with their respective Applicable Percentages of the aggregate amount
of the Alternative Currency Equivalent of the aggregate amount of the Yen Term
Commitments at such time. Amounts borrowed under this Section 2.01(a)(v) and
repaid or prepaid may not be reborrowed. All Yen Term Loans shall be
Eurocurrency Rate Loans, as further provided herein.

For the avoidance of doubt, the Term Commitments do not constitute an increase
in the Aggregate Commitments for purposes of Section 2.13.

(b) The Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make revolving loans (each
such loan, a “Revolving Loan”) to the Borrower in Dollars or in one or more
Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Revolving Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations shall not
exceed such Lender’s Commitment. Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(b), prepay under Section 2.04, and
reborrow under this Section 2.01(b). Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

(e) Section 2.02(a) of the Credit Agreement is hereby amended by deleting the
following parenthetical contained at the end of the sixth sentence thereof: “(it
being understood that Term Loans will be borrowed in Dollars)”.

(f) Section 2.02(c) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency

 

6



--------------------------------------------------------------------------------

Rate Loan. During the existence of a Default, no Loans may be requested as, or
(i) in the case of Loans in Dollars, converted to or continued as Eurocurrency
Rate Loans without the consent of the Required Lenders or (ii) in the case of
Loans in Alternative Currencies, converted or continued as Eurocurrency Rate
Loans with an Interest Period of more than one month if the Required Lenders so
notify the Borrower. During the existence of a Default, any Loans that are
continued or converted to Eurocurrency Rate Loans as provided in this clause
(c), unless the Required Lenders shall otherwise consent, shall have a one month
Interest Period.

(g) Section 2.03(a)(i) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (x) the Outstanding Amount of the Revolving Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, shall not exceed such Lender’s Revolving Commitment, and (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(h) Section 2.04(c) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

(c) Mandatory Prepayments. If for any reason the Total Revolving Outstandings at
any time exceeds the Aggregate Revolving Commitments then in effect, the
Borrower shall immediately prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this

 

7



--------------------------------------------------------------------------------

Section 2.04(c)(i) unless after the prepayment in full of the Revolving Loans
the Total Revolving Outstandings exceeds the Aggregate Revolving Commitments
then in effect.

(i) Section 2.06(b) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

(b) The Borrower shall repay the Term Loans in equal quarterly installments, on
the last Business Day of each March, June, September and December (commencing on
the last Business Day of June, 2015), each such installment in the amount of
2.00% of the result of (i) the respective Term Borrowing on the First Amendment
Effective Date divided by (ii) 0.98. The Borrower shall repay to the Term
Lenders on the Maturity Date the remaining principal amount of Term Loans
outstanding on such date.

(j) Section 2.11(a) of the Credit Agreement is hereby amended by amending and
restating the second sentence thereof in its entirety to read as follows:

Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in the currency in which such Loan was made and in Same Day Funds not
later than 2:00 p.m. on the date specified herein.

(k) Section 3.03 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:

3.03. Inability to Determine Rates.

(a) If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (x) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(y) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Eurocurrency Rate Loan or the
Eurocurrency Rate component of the Base Rate, or (ii) the Required Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan or any conversion or
continuation thereof does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (A) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans in the affected currency or currencies
shall be suspended (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods), and (B) in the event of a determination described in the
preceding sentence with respect to the Eurocurrency Rate component of the Base
Rate, the utilization of the Eurocurrency Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative

 

8



--------------------------------------------------------------------------------

Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, (1) in the case of Revolving Loans denominated in
Dollars, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein, and (2) in the event an alternative
rate cannot be determined in accordance with paragraph (b) below, in the case of
Revolving Loans denominated in an Alternative Currency, CHF Term Loans, Euro
Term Loans, Sterling Term Loans or Yen Term Loans, prepay such Loans at the end
of the then current Interest Period for such Loans. Upon any such prepayment or
conversion, as the case may be, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

(b) Notwithstanding the foregoing, in the case of a request for or conversion or
continuation of a Eurocurrency Rate Loan in an Alternative Currency as to which
the Administrative Agent or the Required Lenders, as applicable, have made the
determination described in clause (a) above (in each case, for the avoidance of
doubt, after applying any comparable or successor rate to LIBOR (or other
relevant Eurocurrency Rate), if applicable, in accordance with the definition of
“Eurocurrency Rate”), (i) the Borrower shall be deemed to have requested a
Eurocurrency Rate Loan or conversion or continuation, as applicable, in such
Alternative Currency (the “Impacted Loans”) with the next shortest Interest
Period available as to which no such determination under clause (a) above would
be made, and (ii) (x) if no such Interest Period is available, the
Administrative Agent and the Borrower, with the agreement of the Lenders, may
establish an alternative interest rate that reflects the all-in-cost of funds to
the Administrative Agent and the Lenders for funding Loans in the applicable
currency and amount, and with the same Interest Period as the Impacted Loans,
and (y) if the Administrative Agent, the Borrower and the Lenders are unable to
agree on such an alternative rate of interest, the Administrative Agent, with
the consent of the Lenders, may establish an alternative interest rate that
reflects the all-in-cost of funds to the Administrative Agent and the Lenders
for funding Loans in the applicable currency and amount, and with the same
Interest Period as the Impacted Loans. Such alternative rate of interest as
determined in accordance with clause (ii) above shall apply with respect to the
Impacted Loans until (A) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) above, (B) the Required
Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans (in which case the Required Lenders shall determine
an appropriate alternative rate of interest in accordance with clause (ii)(y)
above), or (C) any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof, and in the case of subclause (C), the Impacted Loans shall be repaid as
provided in paragraph (a) above.

 

9



--------------------------------------------------------------------------------

(l) Schedule 2.01 to the Credit Agreement (Commitments and Applicable
Percentages) is hereby amended and restated in its entirety in the form set
forth in the corresponding Schedule attached as Exhibit A hereto.

(m) Exhibit A to the Credit Agreement (Form of Loan Notice) is hereby amended
and restated in its entirety in the form set forth in the Exhibit A attached as
Exhibit B hereto.

(n) Exhibit C to the Credit Agreement (Form of Term Note) is hereby amended and
restated in its entirety in the forms set forth in the Exhibits C-1 through C-4
attached as Exhibit C hereto.

§ 2. Amendments to Pledge and Security Agreement. Subject to Section 3 below,
and in reliance on the representations and warranties of the Loan Parties set
forth herein, pursuant to Section 10.01 of the Credit Agreement:

(a) Section 1(c) of the Pledge and Security Agreement is hereby amended by
deleting the parenthetical “(or, in the case of EQIX (Global Holdings) C.V.,
65%)” contained in clause (b) of the definition of “Pledged Equity”.

(b) Schedule II to the Pledge and Security Agreement (Pledged Equity of Pledged
Foreign Subsidiaries) is hereby amended and restated in its entirety in the form
set forth in the corresponding Schedule attached as Exhibit D hereto.

§ 3. Conditions to Effectiveness. This Amendment shall become effective as of
the date hereof (the “First Amendment Effective Date”) upon the satisfaction of
each of the following conditions, in each case in a manner satisfactory in form
and substance to the Administrative Agent:

(a) This Amendment shall have been duly executed and delivered by the Borrower,
the other Loan Parties, the Lenders and the Administrative Agent;

(b) The Administrative Agent shall have received Term Notes executed by the
Borrower in favor of each Lender requesting Term Notes;

(c) The Administrative Agent shall have received a certificate from a
Responsible Officer of each of the Loan Parties (i) attesting to the resolutions
of such Person’s Board of Directors (or equivalent) and, if necessary,
shareholders (or equivalent) of such Person, authorizing its execution,
delivery, and performance of this Amendment and any other Loan Documents
referenced herein to which such Person is to become a party, (ii) authorizing
specific officers of such Person to execute the same, (iii) attesting to the
incumbency and signatures of such specific officers of such Person and
(iv) certifying as true, correct and complete, copies of such Person’s
Organization Documents, as amended, modified, or supplemented to the date hereof
(or, alternatively, if certified Organization Documents had been previously
delivered to the Administrative Agent, then a certification from such Person
that there have been no changes or other modifications to such Organization
Documents since the date previously delivered to the Administrative Agent);

 

10



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received from the Borrower a certificate
signed by a Responsible Officer of the Borrower certifying (A) that the
conditions specified in Sections 4.02(a) and (b) of the Credit Agreement have
been satisfied; and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(e) The Administrative Agent shall have received a favorable opinion of Orrick,
Herrington & Sutcliffe LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender and in form and substance satisfactory to
the Administrative Agent;

(f) The Administrative Agent shall have received a Request for Credit Extension
(or telephonic notice followed immediately by delivery of a written Loan Notice)
in accordance with the requirements hereof;

(g) The Administrative Agent shall have received from the Borrower an
irrevocable notice of prepayment of the Initial Term Loans in full in cash on
the First Amendment Effective Date;

(h) There shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the Required Lenders would make it impracticable for the Term Loans to be
denominated in Swiss Francs, Euro, Sterling or Yen;

(i) The Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to the date hereof, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings of this
Amendment (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent);

(j) There shall not have occurred a Material Adverse Effect since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(k) No Default or Event of Default shall exist, or would result from the making
of the Term Loans on the First Amendment Effective Date or from the application
of the proceeds thereof;

(l) The representations and warranties contained herein shall be true and
correct as of the date hereof; and

(m) Delivery of such other items, documents, agreements and/or actions
(including financial projections, other financial information and
certifications) as the Administrative Agent may reasonably request in order to
effectuate the transactions contemplated hereby.

 

11



--------------------------------------------------------------------------------

§ 4. Representations and Warranties; No Default. Each of the Loan Parties hereby
repeats, on and as of the date hereof, each of the representations and
warranties made by it in the Credit Agreement and each other Loan Document
(except to the extent of changes resulting from transactions contemplated or
permitted by this Amendment, the Credit Agreement and the other Loan Documents,
and to the extent that such representations and warranties relate expressly to
an earlier date), provided that all references therein to the Credit Agreement
or to the Pledge and Security Agreement shall refer to the Credit Agreement or
to the Pledge and Security Agreement, as applicable, as amended hereby. In
addition, each of the Loan Parties hereby represents and warrants that the
execution and delivery by such Person of this Amendment and the performance by
such Person of all of its agreements and obligations under the Credit Agreement
and under the Pledge and Security Agreement as amended hereby are within the
corporate or other organizational authority of such Person and have been duly
authorized by all necessary corporate or other organizational action on the part
of such Person. The execution and delivery of this Amendment will result in
valid and legally binding obligations of such Loan Party, enforceable against
such Loan Party in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.
Each of the Loan Parties hereby further represents and warrants that no Default
or Event of Default has occurred and is continuing.

§ 5. Ratification, etc. Except as expressly amended or otherwise modified
hereby, the Credit Agreement (including the Multiparty Guaranty), the Pledge and
Security Agreement, and all documents, instruments and agreements related
thereto, including, but not limited to the other Loan Documents, are hereby
ratified and confirmed in all respects and shall continue in full force and
effect. No amendment, consent or waiver herein granted or agreement herein made
shall extend beyond the terms expressly set forth herein for such amendment,
consent, waiver or agreement, as the case may be, nor shall anything contained
herein be deemed to imply any willingness of the Administrative Agent or the
Lenders to agree to, or otherwise prejudice any rights of the Administrative
Agent or the Lenders with respect to, any similar amendments, consents, waivers
or agreements that may be requested for any future period, and this Amendment
shall not be construed as a waiver of any other provision of the Loan Documents
or to permit the Borrower or any other Loan Party to take any other action which
is prohibited by the terms of the Credit Agreement and the other Loan Documents.
The Credit Agreement and this Amendment shall be read and construed as a single
agreement. The Pledge and Security Agreement and this Amendment shall be read
and construed as a single agreement. All references in the Credit Agreement or
to the Pledge and Security Agreement, or any related agreement or instrument to
the Credit Agreement or to the Pledge and Security Agreement shall hereafter
refer to the Credit Agreement or to the Pledge and Security Agreement, as
applicable, as amended hereby. This Amendment shall constitute a Loan Document.
Each Loan Party hereby ratifies and reaffirms the validity and enforceability of
all of the Liens and security interests heretofore granted and pledged by such
Loan Party pursuant to the Loan Documents to the Administrative Agent, on behalf
and for the benefit of the Secured Parties, as collateral security for the
Secured Obligations, and acknowledges that all of such Liens and security
interests, and all Collateral heretofore granted, pledged or otherwise created
as security for the Secured Obligations continue to be and remain collateral
security for the Secured Obligations from and after the date hereof. Each of the
Guarantors party to the Multiparty Guaranty hereby acknowledges and consents to
this Amendment and agrees that the Multiparty Guaranty and all

 

12



--------------------------------------------------------------------------------

other Loan Documents to which each of the Guarantors are a party remain in full
force and effect, and each of the Guarantors confirms and ratifies all of its
Secured Obligations thereunder.

§ 6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Amendment by facsimile or other electronic imaging means shall be
effective as delivery of an original executed counterpart of this Amendment.

§ 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWER:     EQUINIX, INC.     By:  

/s/ Keith D. Taylor

      Name: Keith D. Taylor       Title: Chief Financial Officer GUARANTORS:    
EQUINIX LLC     By:  

/s/ Keith D. Taylor

      Name: Keith D. Taylor       Title: Chief Financial Officer     SWITCH &
DATA LLC     By:  

/s/ Keith D. Taylor

      Name: Keith D. Taylor       Title: Chief Financial Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Angela Larkin

Name: Angela Larkin Title: Assistant Vice President

BANK OF AMERICA, N.A.,

as a Lender and L/C Issuer

By:  

/s/ Spencer Hopping

Name: Spencer Hopping Title: Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Bruce S. Borden

Name: Bruce S. Borden Title: Executive Director



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC,

as a Lender

By:  

/s/ Masood Fikree

Name: Masood Fikree Title: Authorized Signatory



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Ronnie Glenn

Name: Ronnie Glenn Title: Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Stuart Darby

Name: Stuart Darby Title: Senior Vice President



--------------------------------------------------------------------------------

ING BANK N.V., SINGAPORE BRANCH, as a Lender By:  

/s/ Ranesh Verma

Name: Ranesh Verma Title: Head of Structured Finance, TMT Asia By:  

/s/ Krishna Suryanarayanan

Name: Krishna Suryanarayanan Title: Managing Director



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Scott Johnson

Name: Scott Johnson Title: Authorized Signatory



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Jamie Minieri

Name: Jamie Minieri Title: Authorized Signatory



--------------------------------------------------------------------------------

HSBC BANK U.S.A., NA, as a Lender By:  

/s/ Christian Sumulong

Name: Christian Sumulong Title: Vice President



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

as a Lender

By:  

/s/ Derek Becker

Name: Derek Becker Title: Vice President



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Lukas Coleman

Name: Lukas Coleman Title: Vice President



--------------------------------------------------------------------------------

Exhibit A

Schedule 2.01

(See Attached)



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

  Revolving
Commitment
($)     Applicable
Percentage of
Revolving
Commitments
(%)     CHF Term
Commitment
(CHF)     Applicable
Percentage of
CHF Term
Commitments
(%)     Euro Term
Commitment
(EUR)     Applicable
Percentage of
Euro Term
Commitments
(%)     Sterling Term
Commitment
(£)     Applicable
Percentage of
Sterling Term
Commitments
(%)     Yen Term
Commitment
(¥)     Applicable
Percentage of
Yen Term
Commitments
(%)  

Bank of America, N.A.

  $ 133,333,333.33        13.333333333 %      CHF 6,370,666.67       
13.333333333 %      EUR 24,659,392.14        13.333333333 %    £ 12,344,862.53
       13.333333308 %    ¥ 1,589,866,666.67        13.333333333 % 

JPMorgan Chase Bank, N.A.

  $ 133,333,333.33        13.333333333 %      CHF 6,370,666.67       
13.333333333 %      EUR 24,659,392.14        13.333333333 %    £ 12,344,862.55
       13.333333330 %    ¥ 1,589,866,666.67        13.333333333 % 

Toronto Dominion (Texas) LLC

  $ 133,333,333.34        13.333333334 %      CHF 6,370,666.67       
13.333333333 %      EUR 24,659,392.14        13.333333333 %    £ 12,344,862.55
       13.333333330 %    ¥ 1,589,866,666.66        13.333333333 % 

Barclays Bank PLC

  $ 100,000,000.00        10.000000000 %      CHF 4,778,000.00       
10.000000000 %      EUR 18,494,544.11        10.000000000 %    £ 9,258,646.92   
    10.000000005 %    ¥ 1,192,400,000.00        10.000000000 % 

Citibank, N.A.

  $ 100,000,000.00        10.000000000 %      CHF 4,778,000.00       
10.000000000 %      EUR 18,494,544.11        10.000000000 %    £ 9,258,646.92   
    10.000000005 %    ¥ 1,192,400,000.00        10.000000000 % 

ING Bank N.V., Singapore Branch

  $ 100,000,000.00        10.000000000 %      CHF 4,778,000.00       
10.000000000 %      EUR 18,494,544.11        10.000000000 %    £ 9,258,646.92   
    10.000000005 %    ¥ 1,192,400,000.00        10.000000000 % 

Royal Bank of Canada

  $ 100,000,000.00        10.000000000 %      CHF 4,778,000.00       
10.000000000 %      EUR 18,494,544.11        10.000000000 %    £ 9,258,646.92   
    10.000000005 %    ¥ 1,192,400,000.00        10.000000000 % 

Goldman Sachs Bank USA

  $ 50,000,000.00        5.000000000 %      CHF 2,389,000.00        5.000000000
%      EUR 9,247,272.05        5.000000000 %    £ 4,629,323.46       
5.000000003 %    ¥ 596,200,000.00        5.000000000 % 

HSBC Bank USA, NA

  $ 50,000,000.00        5.000000000 %      CHF 2,389,000.00        5.000000000
%      EUR 9,247,272.05        5.000000000 %    £ 4,629,323.46       
5.000000003 %    ¥ 596,200,000.00        5.000000000 % 

MUFG Union Bank, N.A.

  $ 50,000,000.00        5.000000000 %      CHF 2,389,000.00        5.000000000
%      EUR 9,247,272.05        5.000000000 %    £ 4,629,323.46       
5.000000003 %    ¥ 596,200,000.00        5.000000000 % 

U.S. Bank National Association

  $ 50,000,000.00        5.000000000 %      CHF 2,389,000.00        5.000000000
%      EUR 9,247,272.05        5.000000000 %    £ 4,629,323.46       
5.000000003 %    ¥ 596,200,000.00        5.000000000 % 

Total

  $ 1,000,000,000.00        100.000000000        CHF 47,780,000.00       
100.000000000 %      EUR 184,945,441.09        100.000000000 %    £
92,586,469.15        100.000000000 %    ¥ 11,924,000,000.00        100.000000000
% 



--------------------------------------------------------------------------------

Exhibit B

Exhibit A

(See Attached)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:                    ,             

To:        Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 17,
2014 and as amended by that certain First Amendment to Credit Agreement and
First Amendment to Pledge and Security Agreement, dated as of April 30, 2015 (as
amended and as it may be further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Equinix, Inc., as
borrower (the “Borrower”), the Guarantors from time to time party thereto, the
Lenders and other parties from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The undersigned hereby requests (select one):

¨ A Borrowing of [Revolving][CHF Term][Euro Term][Sterling Term][Yen Term] Loans

¨ A [conversion] or [continuation] of [Revolving][CHF Term][Euro Term][Sterling
Term][Yen Term] Loans

 

  1. On                 (a Business Day) (the “Borrowing Date”).

 

  2. In the amount of [$             ] [the Alternative Currency Equivalent of
$            as determined by the Administrative Agent four (4) Business Days
prior to the Borrowing Date based on the 10:00 a.m. New York time [offer][bid]
rate supplied by WM/Reuters on such date].

 

  3. Comprised of                    .

[Type of Loan requested]

 

  4. In the following currency:                    .

 

  5. For Eurocurrency Rate Loans: with an Interest Period of             months.

The [Revolving][CHF Term][Euro Term][Sterling Term][Yen Term] Borrowing, if any,
requested herein complies with Sections 2.01 and 2.02 of the Agreement.

[Signature page follows.]



--------------------------------------------------------------------------------

EQUINIX, INC.,

as Borrower

By:  

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit C

Exhibits C-1 through C-4

(See Attached)



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF CHF TERM NOTE

 

CHF[                    ]    [                    ], 20    

FOR VALUE RECEIVED, the undersigned ( the “Borrower”), hereby promises to pay to
            or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
the CHF Term Loan made by the Lender to the Borrower under that certain Credit
Agreement, dated as of December 17, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors from time to time party thereto, the Lenders
and other parties from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the CHF
Term Loan made by the Lender from the date of such CHF Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Swiss Francs in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This CHF Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This CHF Term Note is also
entitled to the benefits of the Multiparty Guaranty and the Collateral
Documents. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
CHF Term Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. The CHF Term Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this CHF Term Note and endorse thereon the date, amount and maturity of its
CHF Term Loan and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this CHF Term Note.

[Signatures follow]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

EQUINIX, INC. By:  

 

Name: Title:



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan Made

 

Amount of

Loan Made

   End of
Interest
Period    Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By                



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF EURO TERM NOTE

 

EUR[                    ]

   [                    ], 20    

FOR VALUE RECEIVED, the undersigned ( the “Borrower”), hereby promises to pay to
            or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
the Euro Term Loan made by the Lender to the Borrower under that certain Credit
Agreement, dated as of December 17, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors from time to time party thereto, the Lenders
and other parties from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the Euro
Term Loan made by the Lender from the date of such Euro Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Euro in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Euro Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Euro Term Note is also
entitled to the benefits of the Multiparty Guaranty and the Collateral
Documents. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Euro Term Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. The Euro Term Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Euro Term Note and endorse thereon the date, amount and maturity of its
Euro Term Loan and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Euro Term Note.

[Signatures follow]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

EQUINIX, INC. By:  

 

Name: Title:



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan Made

 

Amount of

Loan Made

   End of
Interest
Period    Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By                



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF STERLING TERM NOTE

 

£ [                    ]    [                    ], 20    

FOR VALUE RECEIVED, the undersigned ( the “Borrower”), hereby promises to pay to
            or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
the Sterling Term Loan made by the Lender to the Borrower under that certain
Credit Agreement, dated as of December 17, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors from time to time party thereto, the Lenders
and other parties from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the
Sterling Term Loan made by the Lender from the date of such Sterling Term Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Sterling in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Sterling Term Note is one of the Term Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Sterling Term Note is
also entitled to the benefits of the Multiparty Guaranty and the Collateral
Documents. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Sterling Term Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. The Sterling Term Loan made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Sterling Term Note and endorse thereon the date, amount and
maturity of its Sterling Term Loan and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Sterling Term Note.

[Signatures follow]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

EQUINIX, INC. By:  

 

Name: Title:



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan Made

 

Amount of

Loan Made

   End of
Interest
Period    Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By                



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF YEN TERM NOTE

 

¥ [                    ]

   [                    ], 20    

FOR VALUE RECEIVED, the undersigned ( the “Borrower”), hereby promises to pay to
            or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
the Yen Term Loan made by the Lender to the Borrower under that certain Credit
Agreement, dated as of December 17, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors from time to time party thereto, the Lenders
and other parties from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the Yen
Term Loan made by the Lender from the date of such Yen Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Yen in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Yen Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Yen Term Note is also
entitled to the benefits of the Multiparty Guaranty and the Collateral
Documents. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Yen Term Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. The Yen Term Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Yen Term Note and endorse thereon the date, amount and maturity of its
Yen Term Loan and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Yen Term Note.

[Signatures follow]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

EQUINIX, INC. By:  

 

Name: Title:



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan Made

 

Amount of

Loan Made

   End of
Interest
Period    Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By                



--------------------------------------------------------------------------------

Exhibit D

SCHEDULE II TO PLEDGE AND SECURITY AGREEMENT

PLEDGED EQUITY

OF

PLEDGED FOREIGN SUBSIDIARIES

 

GRANTOR

  

PLEDGED

FOREIGN

SUBSIDIARY

  

CLASS

  

CERTIFICATE

NUMBER

  

NUMBER OF

PLEDGED

SHARES,

UNITS,

INTERESTS

  

PERCENTAGE

OWNERSHIP
REPRESENTED

BY PLEDGED

SHARES

Equinix, Inc.

   Equinix Pacific LLC    Units    N/A    66    66%

Equinix, Inc.

   Equinix South America Holdings, LLC    Limited Liability Company Interests   
N/A    N/A    66%

Equinix, Inc.

   EQIX (Global Holdings) C.V.    Partnership Interests    N/A    66% of the
partnership interests of Equinix, Inc. in EQIX (Global Holdings) C.V.    66%
(66 votes)
(voting)

Equinix, Inc.

   Equinix Canada Ltd.    Common    C-6    10,282,123    66%
(voting)